Opinion by
Mollison, J.
In accordance with stipulation of counsel that the lumber is similar in all material respects to that the subject of Seaboard Lumber Sales Co., Ltd. v. United States (5 Cust. Ct. 161, C. D. 391), the claim of the *304plaintiff was sustained only as to the planed, tongued, and grooved lumber covered by the invoices-herein. The collector was directed to reliquidate the entries on the basis of the number of board feet shown on the invoices or entries which, it was stipulated, represents the number of board feet of the lumber in its imported condition.